In an action, inter alia, to recover damages for breach of the implied warranty of habitability, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated February 10, 2011, which denied his motion, among other things, to vacate a stipulation of settlement entered into on June 18, 2010.
Ordered the order is affirmed, with costs.
“Stipulations of settlement are favored by the courts and not lightly cast aside . . . Only where there is cause sufficient to invalidate a contract, such as fraud, collusion, mistake or accident, will a party be relieved from the consequences of a stipulation made during litigation” (Hallock v State of New York, 64 NY2d 224, 230 [1984] [citations omitted]; see Moshe v Town of Ramapo, 54 AD3d 1030, 1030-1031 [2008]; Trakansook v Kerry, 45 AD3d 673 [2007]). Here, the Supreme Court correctly found that none of the plaintiffs allegations were sufficient to warrant vacating the subject stipulation of settlement entered into on June 18, 2010 (see Pimpinello v Swift & Co., 253 NY 159, 162-163 [1930]).
The plaintiffs remaining contention is without merit.
Accordingly, the Supreme Court properly denied the plaintiff s *733motion, among other things, to vacate the stipulation of settlement. Rivera, J.E, Chambers, Austin and Roman, JJ., concur.